UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22525 Managed Portfolio Series (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI53202 (Address of principal executive offices) (Zip code) James R. Arnold, President Managed Portfolio Series c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Ave, 4th Fl Milwaukee, WI53202 (Name and address of agent for service) (414) 765-6802 Registrant's telephone number, including area code Date of fiscal year end: March 31, 2014 Date of reporting period:March 31, 2014 Item 1. Reports to Stockholders. Great Lakes Bond Fund Investor Class Shares – GLBDX Institutional Class Shares – GLBNX Great Lakes Disciplined Equity Fund Investor Class Shares – GLDEX Institutional Class Shares – GLDNX Great Lakes Large Cap Value Fund Investor Class Shares – GLLVX Institutional Class Shares – GLLIX Great Lakes Small Cap Opportunity Fund Investor Class Shares – GLSCX Institutional Class Shares – GLSIX Annual Report March 31, 2014 1-855-278-2020 www.glafunds.com Distributed by Quasar Distributors, LLC Member FINRA Great Lakes Bond Fund April 11, 2014 Dear Shareholders: I. INVESTMENT RESULTS In the twelve months ended March 31st of 2014, your Great Lakes Bond Fund returned the following: Total Returns Share Class 12 Months ended 3/31/14 Investor Class no load 1.13% Investor Class with load -2.68% Institutional Class 0.42% Barclays Aggregate Bond Index -0.10% The bond market reacted to the expectation of a change in Fed policy rather than the change itself.The bulk of the interest rate movement over the last twelve months took place in the May-June period as the market reacted to then-Fed Chairman Bernanke’s comments regarding the finiteness of quantitative easing and accommodative monetary policy in general.Over these two months, the ten-year Treasury yield rose over 100 basis points.Since then, Janet Yellen has assumed leadership at the Fed, the Fed’s monthly purchasing activity has begun to gradually wind down and the expectation has been set that short-term interest rates will begin moving higher by mid-year 2015.Yet, other than a bulging of rates in the three-to-ten year segment of the yield curve, interest rates are essentially unchanged over the past nine months. II. ATTRIBUTION The Great Lakes Bond Fund Institutional Class shares produced a total return of +0.42% over the past twelve months, a 52 basis point advantage over the Barclays Aggregate Bond Index.With interest rates moving higher, the Fund’s below market duration, roughly 90% of that of the Index, contributed to the positive relative performance of the Fund.In addition, our allocation to the high yield sector was very beneficial over the period.The sector’s return far outpaced the return of the overall market and all of the bond market’s other sectors.Moreover, the Fund’s high yield credits outdid the overall high yield sector.We also increased the Fund’s allocation to high yield in mid-2013 from 10% to 15% of the total portfolio, which further augmented its contribution. Allocations that worked against us were our mortgage-backed and municipal holdings.Both of these components underperformed their respective sectors and the overall market. III. OUTLOOK Looking ahead, we believe interest rates may continue to be somewhat range-bound over the near-term while trending higher towards calendar year-end and into 2015.And, while the Fed looks forward to the normalization of monetary policy, at the same time it will need to ensure an improved employment picture and an economic recovery.Assuming progress on both fronts, interest rates should be marginally higher twelve months from now.Again, the Fund’s duration reflects this outlook as it continues to hold at approximately 90% of the Index level. Coupon income will likely dominate returns in such an environment.With corporate America in fundamentally good shape, and with state and local finances improving, the credit-sensitive sectors of the bond market are on solid footing.Furthermore, high yield, investment-grade credit and municipal bonds continue to represent good relative value in the marketplace.As a result of all of the above factors, roughly 75% of the Bond Fund is currently spread across these three sectors.These allocations give the Fund an 80 basis point advantage in average coupon relative to the Index, as well as a 125 basis point advantage in terms of yield-to-maturity as of March 31, 2014.These are significant income and yield differentials relative to our market benchmark and, when combined with carrying less interest rate risk than the Index, could potentially bias the Fund to outperform the general market over the next twelve months. Stephen W. Rost Senior Portfolio Manager Fund Shareholder 1 Great Lakes Bond Fund Value of $100,000 Investment (Unaudited) The chart assumes an initial investment of $100,000.Performance reflects waivers of fee and operating expenses in effect.In the absence of such waivers, total return would be reduced.Past performance is not predictive of future performance.Investment return and principal value will fluctuate, so that your shares, when redeemed may be worth more or less than their original cost. Performance assumes the reinvestment of capital gains and income distributions. The performance does not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Annualized Rates of Return as of March 31, 2014 1-Year Since Inception(1) Investor Class (without sales load) 1.13% 1.22% Investor Class (with sales load)(2) (2.68)% (1.32)% Institutional Class 0.42% 1.16% Barclays Aggregate Bond Index(3) (0.10)% 0.00% Inception date of each class was September 28, 2012. Return reflects a sales load of 3.75%. The Barclays Aggregate Bond Index is an intermediate term index and a market capitalization-weighted index, where securities in the index are weighted according to the market size of each bond type. 2 Great Lakes Bond Fund Allocation of Portfolio Net Assets (Unaudited) March 31, 2014(1) (% of Net Assets) Top 10 Holdings (Unaudited) March 31, 2014(1)(2) (% of net assets) Chicago, Illinois O’Hare International Airport Revenue, 5.250%, 01/01/2034 1.8 % iShares iBoxx Investment Grade Corporate Bond Fund 1.7 % Rhode Island Housing & Mortgage Finance, 5.500%, 10/01/2049 1.3 % U.S. Treasury Note, 1.750%, 07/31/2015 1.2 % U.S. Treasury Note, 2.250%, 01/31/2015 1.2 % U.S. Treasury Note, 2.625%, 06/30/2014 1.2 % iShares Barclays CMBS Bond Fund 1.2 % Federal Home Loan Mortgage Corporation Pool, 6.000%, 08/01/2022 1.0 % Federal Home Loan Mortgage Association, 4.000%, 11/15/2032 1.0 % Government National Mortgage Association, 5.500%, 06/16/2023 0.9 % Fund holdings and sector allocations are subject to change at any time and are not recommendations to buy or sell any security. First American Government Obligations Fund is excluded from the Top Ten Holdings. 3 Great Lakes Disciplined Equity Fund April 11, 2014 Dear Shareholders: I. INVESTMENT RESULTS In the twelve months ended March 31st of 2014, your Great Lakes Disciplined Equity Fund returned the following: Total Returns Share Class 12 Months ended 3/31/14 Investor Class no load 23.66% Investor Class with load 17.48% Institutional Class 23.97% S&P 500 Index 21.86% US Corporate Earnings continue their solid expansion, and S&P 500 companies are expected to grow their collective bottom line by 6% over the coming year (small and mid-cap companies are expected to grow earnings at a 7% clip).Margins continue to hover around 10%, and a general reluctance to expand payrolls aggressively makes this level sustainable – at least in the short-term.As noted, the pace of payroll expansion remains slow, with monthly gains of about 150,000 so far this year.The unemployment rate has crept down to 6.7% – the lowest since October 2008.Still, the Federal Reserve’s new Chairwoman has iterated her view that the employment situation must improve before all stimulus will be withdrawn. All major US indices advanced yet again during the initial quarter of 2014; however, smaller-cap stocks (as proxied by the Russell 2000 Index) continue to underperform the balance of the US Equity Universe.Mid-caps stocks performed best during Q1, the Russell Midcap Index climbing 3.53%.Large-caps were next-best; the S&P 500 Index added 2.05%.The Russell 2000 Index gained 1.12% for the quarter – but leads the pack with a 24.90% advance over the last 12 months. In sharp contrast to last quarter (and even sharper contrast to all of 2013), Value stocks outperformed Growth stocks across all cap segments for Q1.The Russell MidCap Value Index was the top-performing style index, notching a gain of 5.22%; by contrast, the small-cap Russell 2000 Growth Index advanced only 0.48%.Again, by contrast, the 2000 Growth Index is the top performer for the past 12 months, with a gain of 43.30%. We also saw a reversal of performance within the S&P 500 Index, as counter-cyclical companies performed quite well – Utilities added 10.09%, and Health Care stocks added 5.81%.By contrast, last quarter’s stalwarts such as Consumer Discretionary and Industrial stocks lagged the market, returning -2.80% and 0.14%, respectively. II. ATTRIBUTION Successful new additions to the portfolio in Q1 included EOG Resources (EOG), Western Digital (WDC), and Delphi Automotive (DLPH).EOG outperformed the index by 7.3% while WDC and DLPH outperformed the Index by 5.42% and 10.2%, respectively, since our initial purchase. New additions that didn’t perform to short-term expectations included Advanced Auto Parts (AAP) which trailed the index by 1.9%, and SBA Communications (SBAC), which lagged the Index by 7.39% over our holding period for the first quarter. Portfolio Changes During the first quarter, we increased the portfolio’s exposure to the Retail and Financial sectors.In Retail we initiated positions in Advanced Auto Parts (AAP) and AutoZone (AZO) while adding to our position in Walgreens (WAG).In Financials, we added to positions in Bank of America (BAC), Charles Schwab (SCHW), and Allstate (All). We trimmed the portfolio’s exposure to the Materials sector through a full liquidation of International Paper (IP).During the quarter, the portfolio’s exposure to the Consumer Discretionary sector was reduced with full liquidations of Ford Motor (F), Fluor Corp (FLR), and Viacom (VIAB). 4 Great Lakes Disciplined Equity Fund III. OUTLOOK “In basketball – as in life – true joy comes from being fully present in each and every moment, not just when things are going your way.” – Phil Jackson, Sacred Hoops It’d be difficult to go a couple of days without hearing tell of the looming risk of some sort of asset bubble, but with the exception of corporate credit markets and surging small cap stocks (and the occasional Seinfeld re-run), we have a tough time finding anything reminiscent of a bubble anywhere. With inflation running below target at a 1.1% annualized rate, there is little reason to argue there is excess stimulus in the economy at this juncture.Large cap US stocks remain fairly priced, and there’s little reason to forecast a significant move in either direction.However, leadership within the market has migrated, and our models are adjusting accordingly. Jon Quigley, CFA Senior Portfolio Manager 5 Great Lakes Disciplined Equity Fund Value of $100,000 Investment (Unaudited) The chart assumes an initial investment of $100,000.Performance reflects waivers of fee and operating expenses in effect.In the absence of such waivers, total return would be reduced.Past performance is not predictive of future performance.Investment return and principal value will fluctuate, so that your shares, when redeemed may be worth more or less than their original cost. Performance assumes the reinvestment of capital gains and income distributions. The performance does not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Annualized Rates of Return as of March 31, 2014 1-Year 3-Year Since Inception(1) Investor Class (without sales load) 23.66% 15.10% 17.37% Investor Class (with sales load)(2) 17.48% 13.14% 16.12% Institutional Class 23.97% 15.42% 17.71% S&P 500 Index(3) 21.86% 14.66% 17.73% Inception date of each class was June 1, 2009. Return reflects a sales load of 5.00%. The S&P 500 Index is a broad based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general. 6 Great Lakes Disciplined Equity Fund Allocation of Portfolio Net Assets (Unaudited) March 31, 2014(1) (% of Net Assets) Top 10 Equity Holdings (Unaudited) March 31, 2014(1) (% of net assets) General Electric Co. % Bank of America Corp. % CVS Caremark Corp. % General Dynamics Corp. % Pfizer, Inc. % McKesson Corp. % MetLife, Inc. % Boeing Co. % KeyCorp % Altria Group, Inc. % Fund holdings and sector allocations are subject to change at any time and are not recommendations to buy or sell any security. 7 Great Lakes Large Cap Value Fund April 11, 2014 Dear Shareholders: I. INVESTMENT RESULTS Five years after a 37% decline, the equity market followed up a 16% rise in 2012 with a 32% gain in calendar 2013. Driving equities higher were still-rising corporate profits, which surpassed the 2007 peak; accommodative monetary policy; and favorable valuation by historical standards. Low inflation, U.S. economic progress relative to other developed nations and unconventional monetary policy contributed to the smooth ride in 2013 as well. Total Returns Share Class 12 Months ended 3/31/14 Investor Class no load 19.01% Investor Class with load 13.04% Institutional Class 19.32% Russell 1000 Value Index 21.57% II. ATTRIBUTION Fund return over the year trailed a value style benchmark, with most of the difference occurring in the final quarter, when the equity market flattened out in a choppy pattern. Limiting returns were positions in the consumer frequent-purchase goods (foods, household cleaning, paper and battery products, and tobacco) area, electric/gas utilities, and international integrated energy producers and refiners. All of these areas’ sales and profits are less sensitive to an anticipated economic pickup in the U.S. in 2014. Areas leading results included most financials, as credit quality trends and balance sheet strength at lending-oriented firms continue to improve, and slightly higher interest rates (compared to 2012 levels) and equity market movements benefited insurers. Health insurance holdings led the strategy as well. Many diversified industrial manufacturers with favorable or stable, in some cases, conditions in customer end-markets were able to raise profitability even in a slow-growth global economy, and outpaced value benchmarks. III. OUTLOOK Looking ahead, disturbances in the global economic, financial and political structures may again affect the equity market. Favorable factors for equities include an outlook for higher corporate profits (although most company managements remain cautious), and accommodative monetary policy supported by low U.S. inflation levels. However, after 2012 and 2013 stock price movements which exceeded earnings expansion, valuation now is less attractive. We intend to continue our value approach, emphasizing rising or high earning power, supportive valuation and sufficient diversification. Edward J. Calkins, CFA Senior Portfolio Manager Fund Shareholder 8 Great Lakes Large Cap Value Fund Value of $100,000 Investment (Unaudited) The chart assumes an initial investment of $100,000.Performance reflects waivers of fee and operating expenses in effect.In the absence of such waivers, total return would be reduced.Past performance is not predictive of future performance.Investment return and principal value will fluctuate, so that your shares, when redeemed may be worth more or less than their original cost. Performance assumes the reinvestment of capital gains and income distributions. The performance does not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Annualized Rates of Return as of March 31, 2014 1-Year Since Inception(1) Investor Class (without sales load) 19.01% 22.74% Investor Class (with sales load)(2) 13.04% 18.60% Institutional Class 19.32% 22.90% Russell 1000 Value Index(3) 21.57% 24.24% Inception date of each class was September 28, 2012. Return reflects a sales load of 5.00%. The Russell 1000 Value Index measures the performance of the large-cap value segment of the U.S. equity universe. It includes those Russell 1000 Index companies with lower price-to-book ratios and lower expected growth values. 9 Great Lakes Large Cap Value Fund Allocation of Portfolio Net Assets (Unaudited) March 31, 2014(1) (% of Net Assets) Top 10 Equity Holdings (Unaudited) March 31, 2014(1) (% of net assets) 3M Co. % Berkshire Hathaway, Inc. – Class B % American Express Co. % Honeywell International, Inc. % Cigna Corp. % Eaton Corp. % Chevron Corp. % General Electric Co. % Aetna, Inc. % Lockheed Martin Corp. % Fund holdings and sector allocations are subject to change at any time and are not recommendations to buy or sell any security. 10 Great Lakes Small Cap Opportunity Fund April 11, 2014 Dear Shareholders: I. INVESTMENT RESULTS In the twelve months ended March 31st of 2014, your Great Lakes Small Cap Opportunity Fund returned the following: Total Returns Share Class 12 Months ended 3/31/14 Investor Class no load 28.26% Investor Class with load 21.85% Institutional Class 28.65% Russell 2000 Index 24.90% The Russell 2000 Index appreciated by 1.1% in the first quarter, marking the seventh consecutive quarter the index has registered a gain. Over that almost two-year timeframe the Index has gained more than 50%. The quarter was somewhat volatile – investors grew increasingly concerned with emerging market currencies and slowing Chinese economic growth, resulting in a sell-off in risky assets early in the quarter and a flattening yield curve.Russia’s incursion into Ukraine and the turmoil in Crimea exacerbated these fears.As a consequence the Russell 2000 Index was in negative territory for most of the quarter, relying on a significant rally on the last day of the March to squeak out its gain. Our mutual fund “I” (GLSIX, or Institutional) shares gained 2.1% in the quarter, outdistancing the index by about 100 basis points and placing the fund in the 23rd percentile among small cap funds followed by Morningstar. The table below outlines the Fund’s performance over various periods. Average Annualized Total Returns and Comparative Investment Results as of 3/31/2014 Since Q1 2014 1-Year(1) 3-Year(1) 5-Year(1) Inception(1)(3) GLSIX % Russell 2000 Index % Morningstar Small Blend Category % +/- R2000 vs. GLSIX +0.98
